Citation Nr: 1532881	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to November 1969 and from October 1972 to June 1973.  The Veteran had additional service in the United States Coast Guard Reserve.

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island. 

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In May 2015 the Veteran and his representative raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a methicillin-resistant staphylococcus aureus (MRSA) infection.  As the claim has not been considered by the AOJ, it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The competent credible evidence of record is against a finding that the Veteran was exposed to herbicides in service.

2.  The Veteran's service treatment records are negative for any prostate disability.

3.  The earliest post-service clinical evidence of a prostate disability is more than 30 years after separation from service.

4.  The most probative evidence of record does not support a finding that the Veteran has prostate cancer casually related to, or aggravated by, service. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a letter dated September 2011.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained.

The Veteran has not been afforded a VA medical examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the Veteran was diagnosed with and treated for prostate cancer post service, as discussed below, there is no indication that the Veteran's prostate cancer may be related to his active service, including any exposure to chemicals.  As such, the Board finds it unnecessary to afford the Veteran a VA medical examination.

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran seeks entitlement to service connection for prostate cancer.  He claims that his prostate cancer is due to exposure to herbicides and chemicals in service, including pit fires, JP4, diesel fuel, tear gas, acids, ammonia trisal ETE, lead paint, and asbestos.  The Veteran also indicates that he was exposed to radiation.

Service personnel records do not reveal that the Veteran served in the Republic of Vietnam or in the inland waterways of Vietnam.  The records do not reveal that the Veteran served on the Korean DMZ or in Thailand.  As such, the Veteran is not presumed to have been exposed to herbicides.  

A response to a Request for Information, dated in October 2011, indicates that there are no documents showing that the Veteran was exposed to herbicides in service.

There is no indication, other than the Veteran's statement, that he was exposed to any radiation while serving in the Coast Guard.  

Post service treatment records reveal that the Veteran had a PSA of 0.82, with an identified normal range of 0 to 4, in September 1998.  In September 2007 the Veteran was noted to have elevated PSAs in January 2005, March 2006, and April 2007.  The Veteran underwent a prostate needle biopsy (PNBx) in January 2008.  At that time, there was no evidence of malignancy.  The Veteran underwent another PNBx in February 2011 that revealed prostatic adenocarcinoma.  In March 2011 the Veteran was noted to have a history of elevated PSAs since 2007 and the results of four PNBx were reported.  In March 2011 the Veteran underwent a radical retropubic prostatectomy.  

Post service treatment records indicate no exposure to Agent Orange.  In addition, the post service treatment notes do not associate the Veteran's prostate cancer with any chemicals, herbicides, or radiation, and do not indicate that the prostate cancer is otherwise related to the Veteran's active service.

Entitlement to service connection for prostate cancer is not warranted.  Post service treatment records reveal that the Veteran was diagnosed with and treated for prostate cancer.  However, the Veteran did not have any prostate findings until 2007, more than 30 years after separation from service, and did not develop prostate cancer until February 2011, more than 37 years after separation from service.  Service personnel records do not reveal that the Veteran served in the Republic of Vietnam, at the DMZ in Korea, in Thailand, or anywhere exposure to herbicides is presumed.  Although the Veteran reports that he was exposed to herbicides aboard his Coast Guard ship, there is no competent and credible evidence that the ships on which the Veteran served or the posts where the Veteran served transported or stored herbicides.  A response to a Request for Information reveals no documents showing exposure to herbicides in service.  Thus, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service.  The Veteran reports that he was exposed to chemicals in service that caused his prostate cancer.  However, there is no competent evidence of record associating the reported chemicals with the development of prostate cancer.  The preponderance of the evidence is against a finding that the Veteran's prostate cancer, that developed decades after separation from service, is related to the Veteran's active service, including the Veteran's reported exposure to chemicals.  Therefore, service connection for prostate cancer is denied.


ORDER

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


